﻿I wish to take the opportunity afforded me today to add my bit to those who have congratulated the President on his election to the presidency of the thirty-ninth session of the General Assembly. His election is a further manifestation of the high esteem in which he is held by the members of this body and an expression of confidence in his ability to guide this session of the Assembly through its deliberations. I have no doubt that his experience and well-known diplomatic skills will contribute immensely to making this session a memorable one.
190.	I also wish to offer our appreciation and congratulations to the outgoing President, the President of Panama, Mr. Jorge Illueca, who so ably and successfully presided over the thirty-eighth session.
191.	I wish to join with others who spoke before me to welcome Brunei Darussalam, the 159th Member of the United Nations.
192.	Nearly four decades ago, a world bleeding and spent by the ravages of war pledged itself to the goals of and objectives enshrined in a Charter of hope and promise for its nations and peoples. One hundred and more wars and countless economic and social crises later, the Secretary-General, in whom is reposed the responsibility for applying the letter and spirit of the Charter, has stated in rueful terms that the United Nations as a peace-keeper is being frustrated by a proliferation of resolutions that are not being implemented.
193.	Since that day, 2A October 1945, when the Charter of the United Nations came into force, countless lives have been sacrificed with shocking frequency in many dispersed theatres of conflict; millions of infants have been weaned and nurtured in environments of insurrection, villainy and hate.
194.	The sensibilities of civilized man have been repeatedly stunned by the wanton rape, torture and murder of women, men and children, even in countries where long-standing religious practice and commitment should have been expected to have secured the sanctity of human life.
195.	And, as if that were not sufficient, incidents recur of ordinary men, women and children harassed and harried from their homes across tense frontiers, through inhospitable seas infested by marauding pirates. And so, on and on, this morbid period in the history of man's inhumanity to man continues, untouched, it appears, by contemporary pretensions of civilization, sophistication and intellectualism.
196.	Like a doomsday book, the record continues to include issues of personal survival for some billions who live in conditions of abject misery, victims of disease from the womb to an early tomb. Even as multinational sales cynically promote death-dealing chemicals across the borders of third world countries, other billions of emaciated, famished and dispossessed beings shift from hope to economic hopelessness as financial crises beyond their control fetter them to an existence of daily, cruel privation.
197.	Little wonder then, as pangs of common frustration and deepening depression bind these masses together across national frontiers in ever- expanding communities of despair and resentment, unstable and unreasonable radicalism fills the void between the conservatism of traditional leadership and the virulent anger of desperate followers. And contemporary notions of East versus West or North versus South pale before the potential of an apocalyptic conflagration which any diabolical exploitation of this scenario of mass resentment could ignite.
198.	How then, now or in the future, do we discharge our trust to save succeeding generations from the scourge of war, to reaffirm faith in fundamental human rights and in the dignity and worth of the human person, to promote social progress and better standards of life in larger freedom and to fulfil the noble purpose of the United Nations?
199.	It is our submission that our predecessors, with their predisposition to the cause of mankind's welfare and security, envisaged the evolution of an international society with characteristics no less societal for being international, characteristics of common, basic moral values, of common ethical norms, instinctively pervasive, and of common language with all its nuances fluent among the international community.
200.	It is our view that the escalating fragmentation of international society into entities such as third world, East and West, North and South, and non- aligned nations, is a clear reflection of pressure groupings in search of areas of commonality which, notwithstanding the Charter's noble precepts, have not yet been translated into universal practice.
201.	It is our prognosis that, as more and more States with less and less commonality with their predecessors are admitted to the Organization, more and more will the fragmentation of interests outside the ambit of the United Nations society increase, with inexorable and agonizing costs that the architects of the Charter did not intend for its beneficiaries.
202.	Yes, the world situation that the thirty-ninth session of the General Assembly is called upon to address is not a substantial improvement upon that which faced the thirty-eighth session. These major problems persist in nearly every sphere of human endeavour, and in some cases have worsened. It is not an entirely comforting thought that, notwithstanding the efforts of the United Nations and its agencies, very few significant changes have been effected in those areas most concerned with the development and enhancement of the human condition. The lack of progress in efforts to bring about meaningful change is of great concern to us, because in nearly every case the least able among us are called upon to bear a disproportionate burden and sacrifice.
203.	Recent hurricane damage in North America forces us to recall that just over five years ago, when the Commonwealth of Dominica had begun the process of adjusting to its newly independent status, Hurricane David devastated our small island State, severely crippling our limited productive capacity. The effort to repair the damage of that hurricane is still under way, but it has to be understood that a small nation which, prior to 1979, was hard pressed to find the resources to maintain and upgrade its infrastructure found the task doubly difficult in the ensuing years.
204.	Some members of the international community came to our assistance, and we are grateful to them, but, even with the bilateral and multilateral aid the Commonwealth of Dominica has received over the past five years, the struggle to revive our economy, rebuild our infrastructure and provide minimally decent standards of living for our people has at times been hard and frustrating. But the experience has been invaluable, and at every level the people of the Commonwealth of Dominica have shown the determination, industry and leadership qualities necessary to meet the situation.
205.	Reference is made here to the problems experienced by the Commonwealth of Dominica because in normal times they are duplicated every day in small island States everywhere, and even in the larger States of the third world, and the arrangements by which the international economic system is meant to be regulated have demonstrated profound weaknesses and an inability to deal effectively with those problems. Inevitably, the problems will most likely grow worse, with disastrous consequences for all, unless new approaches to the world economy are developed to meet the recurring crises that have repeatedly impinged upon and severely impeded the development effort of third world countries.
206.	We have seen the high inflation and low growth of the 1970s followed, in the 1980s, by the longest recession in 50 years. There are reports of recovery in the industrialized countries, but the benefits of that recovery are not immediately apparent to us. High prices for industrial products, coupled with decreased demand for our exports, have left the economies of small island States such as the Commonwealth of Dominica in a depressed condition, a situation further aggravated by the protectionist policies being pursued by the industrial countries. Exhorted to place reliance on market forces, the Commonwealth of Dominica finds its attempt to diversify is less than successful, because the major markets will not readily accept the new products resulting from its diversification.
207.	The world economic situation should be of concern to all nations, and, in an effort to ameliorate some of the worse effects upon the Caribbean region, the Conference of Heads of Government of the Caribbean Community and Common Market took some action at their fifth summit meeting, held at Nassau from 4 to 7 July 1984. However, the Caribbean Community and Common Market can affect the situation only in a rather limited way, given that international economic relations are so closely interwoven.
208.	The Commonwealth of Dominica views with concern and even alarm the international debt situation, which has assumed crisis proportions over the last few years. Admittedly, the ability of the Commonwealth of Dominica to borrow is limited, but, in the face of greatly increased costs, the servicing of whatever debt we have incurred only imposes an additional economic burden on a small State struggling to meet existing obligations.
209.	Moreover, our concern goes beyond our own immediate plight. The debt problems with which the international community is at present faced have already resulted in the slowing of economic growth in many third world countries. That has necessitated the adoption of new policies geared to meet the changed conditions. Optimistic forecasts have given way to a gloomy outlook, and aspirations and dreams have been shattered. The new realism is that those who have very little will have to make do with less, and the social implications have already manifested themselves in some areas.
210.	The Commonwealth of Dominica believes that the best hope for developing countries lies in a determined and concerted effort by the international community to increase concessional aid to those countries. The Committee for Development Planning spoke eloquently to that issue at its twentieth session, held from 17 to 21 May this year." Noting that "there is disorder verging on chaos in several areas critical to the economic life of all nations", the Committee found that, while "the heaviest burdens are falling on the weakest and poorest economies and therefore on the people within human society least able to bear that burden", concessional "flows have declined in real terms and now face special jeopardy". The Committee views the situation as "little short of an international scandal" in the light of the fact that in present economic conditions "sustained concessional flows to the poorest countries . . . assume an even greater importance than usual".
211.	Economic development is ideally undertaken in an international climate that is peaceful and free from tension. In more than one way, development is linked to arms reduction and disarmament, and that is one of the reasons why the Commonwealth of Dominica deplores the continuing arms race at every level. The ever-growing arsenals of nuclear weapons in the possession of the super-Powers are alarming, and the desire of an. increasing number of nations to acquire a nuclear potential is frightening. The continuous stockpiling of nuclear arms is the single most important problem facing the world today.
212.	Nuclear disarmament and arms reduction must be the goal of all members of the international community. The attainment of that goal is a duty owed to every human being on Earth, and one we cannot shirk. The question is a recurrent theme of General Assembly debates, and the United Nations has convened special sessions to deal with the matter. Regrettably, however, in the face of a lack of cooperation by the nuclear Powers, the United Nations has been unable to make real progress in that important area. But lack of concrete achievement should not dissuade the international community from raising its collective voice against the trend to add to the existing arsenals. Nor should the world be persuaded by the deterrent argument, which, in the light of proliferation, is far outweighed by the potential for disaster resulting from mistake or irrational behaviour.
213.	In the endeavour to stem the tide of nuclear proliferation and to proceed on the path leading to the reduction and eventual elimination of nuclear weapons, serious consideration should be given to the establishment of nuclear-free zones. The Treaty of Tlatelolco, signed by the Latin American countries, should serve as a guide in that regard.
214.	International peace and security are threatened not only by nuclear weapons but also by the ever-growing trade in conventional arms of increasing destructiveness. That extensive trade in arms, by nations large and small, increases tension, intensifies fear, and adversely affects the stability of regions world-wide. Pursued in the name of national security, it invariably leads to regional insecurity. Militarily weak States feel threatened by their stronger neighbours, especially when there appears to be no correlation between objective security needs and the range and accumulation of arms.
215.	The Commonwealth of Dominica, along with its neighbours in the Eastern Caribbean, is not unaware of the problem. Not so long ago, it experienced the potential threat posed to its existence as an independent State by a massive arms build-up in the region by a State whose security could not possibly require armaments of the nature and in the quantity that ultimately came to light.
216.	Billions of dollars spent for arms by third world countries keep the munitions factories of the arms-exporting countries operating at full capacity, while economic development programmes stagnate for lack of funds. Five per cent of the amount spent for arms world-wide, if allocated to development programmes, would make the world a much better place for the majority of its inhabitants. It is lamentable that nations apparently see nothing sadly wrong in committing such tremendous energy and resources to potential wars of destruction rather than to the immediate war against increasing hunger, rampant disease, widespread malnutrition and illiteracy, unacceptably high infant mortality and the need to provide homes for millions of people.
217.	The ability of the United Nations to maintain world peace and security is being severely tested by the local conflicts that are being waged with mounting intensity in various parts of the world. In many cases, super-Power rivalry, especially in the Security Council, obstructs the United Nations in the search for solutions to those grave problems; but more than that, it aggravates and exacerbates the conflicts themselves, transforming them into proxy wars and giving them new impetus and rationale. That appears to be the case with respect to the struggles in Central America.
218.	The Commonwealth of Dominica believes that the conflicts in Central America are the products of complex social, economic and historical factors endemic to the area, and the infusion of larger amounts of arms into the region is not likely to result in any lasting solution. The conditions that engendered the conflicts must be addressed seriously and urgently, and, in pursuit of that goal, negotiation presents advantages that will surely be absent in any resolution arrived at by military means.
219.	The efforts of the countries of the Contadora Group—Colombia, Mexico, Panama and Venezuela—in the search for a formula for negotiation and dialogue must be considered the only real hope for some measure of peace in the region. Those efforts should command the active support of all nations that desire an end to the tragic loss of lives and wanton destruction in Central America.
220.	Despite the temporary lull in the fighting, the Middle East remains an area of tension threatening international peace and security. Year after year we have taken note in this body of the situation in the Middle East and the threat that it poses to the larger international community, but the central questions remain unresolved. The adverse claims of the antagonists are not irreconcilable; but decades of fear and suspicion have precluded the realization that the nations of that region have a community of interests which, if recognized, should lead them to abandon confrontation and embrace reconciliation and progress.
221.	The Commonwealth of Dominica, having gained its freedom less than six years ago, values its independence and unequivocally supports the principle of self-determination for all peoples. Therefore, we cannot but support the claim of the Palestinian people to a homeland and its right to decide its own future under the leadership of men and women freely chosen by it. At the same time, there is a corresponding right of the State of Israel to exist in peace within secure borders. The assertions of those rights are not mutually exclusive. It only requires courage and statesmanship from the leaders of the region and balanced commitment and support from the rest of the world. That is the task which faces the peoples of the Middle East and the rest of the international community, and it does not appear to be beyond our collective effort and resolve.
222.	As we assemble today, Lebanon, once a prosperous country of the Middle East, remains divided, its once flourishing institutions in shambles, and its territory occupied by foreign forces. No nation deserves the fate of Lebanon. The Commonwealth of Dominica condemn the continuing violation of the territorial integrity and independence of Lebanon and joins with other Members of this body in calling for the withdrawal of all foreign troops from Lebanese soil in as expeditious a manner as possible.
223.	The war between Iran and Iraq has dragged on for four years, and there does not appear to be any end in sight. Thousands of lives, including those of innocent civilians, have been lost, but the attention span of the world community appears to be brief and sporadic. That tragic conflict does not seem to have been a great preoccupation of the world community until recently, when the attacks on oil tankers posed a threat to the economic well-being of certain industrialized countries. It is indeed a sad commentary on the state of world opinion that it appears to accord to property damage higher consideration in the scheme of things than it does to the loss of human life.
224.	By any yardstick, the Gulf war between Iran and Iraq deserves greater diplomatic effort than it has received in the past, and we believe that the United Nations should seriously undertake an effort to energize all interested parties in an attempt to find a solution to that war.
225.	With respect to the situation in Korea—a country that has been divided for nearly as long as the Organization has been in existence—there is an urgent need for a peaceful solution. In our view, this can be done only through direct negotiation among the different factions. Dialogue can dispel the existing antagonisms and distrust and lead ultimately to reconciliation. To this end, this thirty-ninth session should consider favourably the admission of both Koreas to the United Nations fold as full Members, thereby fostering their peaceful existence.
226.	Even as this session got under way, the stark realities of the pernicious system of apartheid were forced upon the consciousness of the world by the violence of the forces of the South African Government against the black majority peacefully attempting to assert rights recognized by everyone. On the day before the beginning of the general debate, 500 black South Africans were arrested and detained by the police of the minority Government of South Africa for no other reason than that they had attended the funeral of a 22-year-old man.
227.	The abominable system of apartheid has received the justifiable condemnation of the civilized world but the internationally ostracized regime of South Africa, in defiance of world opinion, has embarked on a policy of further entrenching that odious system by a shameful constitutional arrangement that isolates the black majority of South Africa and fixes it permanently, as it were, beyond the pale of popular representation.
228.	The defiance of world opinion by the apartheid regime of South Africa is made possible by the glaring inconsistency of some nations which, while condemning the international canker that is apartheid, eagerly conduct business as usual with the South African regime. The Commonwealth of Dominica believes, therefore, that in condemning apartheid we must also deplore the actions of those nations that serve as an underpinning for the system, and we must also reject the reasons advanced for their actions. Otherwise, many might justifiably accuse us of sophistry and of crystallizing formalisms.
229.	The apartheid regime of South Africa continues its illegal occupation of Namibia despite the clear responsibility of the United Nations for that Territory and notwithstanding the many resolutions of this body calling upon South Africa to bring its illegal occupation to an end. The people of Namibia have a right to self-determination, freedom and national independence, in accordance with resolutions 1514 (XV) and 2145 (XXI), as well as subsequent resolutions of this body in connection with Namibia. Further, we support the just struggle of the Namibian people under the leadership of SWAPO, and we do not believe that South Africa's illegal occupation of Namibia and its repression of and violence against the Namibian people can be legitimately linked to other events in southern Africa.
230.	The founding fathers, in drafting the principles by which the United Nations should be guided, called upon all nations "to reaffirm faith in fundamental human rights, in the dignity and worth of the human person" and "in the equal rights of men and women". That summons was further strengthened by Article 55 of the Charter mandating the United Nations to "promote . . . universal respect for . . . human rights and fundamental freedoms for all without distinction as to race, sex, language or religion". Concern for human rights by the United Nations also led to the adoption in 1948 of the Universal Declaration of Human Rights.
231.	The Charter and the Declaration represent the clearest expression by the international community of the belief that mankind's progress in every field should be consonant with the preservation of individual freedoms and human dignity.
232.	The promotion and protection of human rights is a duty imposed on all Members of the United Nations. The evidence of widespread violations of human rights on every continent of the globe should therefore provoke moral outrage in all of us on a scale much larger than is at present evident.
233.	The question of human rights violations is ritualistically included in the agenda of the General Assembly, but the selective basis on which condemnation is meted out by this body belies the pretended concern by the United Nations for the victims of human rights violations. That the violation of human rights should be condemned wherever and whenever it occurs is a position unshakeably held by the Commonwealth of Dominica, and we believe that condemnation limited to a few States merely heightens scepticism regarding the Organization and tarnishes its reputation.
234.	The search for peace and the general welfare of mankind is not a new concept. Yet mankind still seeks to resolve its differences by conflict of one sort or another. Man himself, in panic and hysteria, has in recent times endeavoured with his intellectual resources and through instruments and mechanisms of his own design to circumvent the golden rule.
235.	I wish to suggest that the Organization may yet fulfil its mandate before it is too late if only we can reach out with a bridge of justice, love, truth and understanding across the widening gulf of jingoistic mistrust which now plagues our family of nations.
236.	Perhaps the Organization has grown too accustomed to viewing the world as it is. We believe that, in the spirit of the men at San Francisco 39 years ago, we should, in the words of George Bernard Shaw, "Dream things that never were and ask why not?".
